        Case 3:19-cv-07651-EMC Document 199 Filed 08/28/20 Page 1 of 4



 1

 2

 3

 4

 5

 6

 7

 8

 9

10                                    UNITED STATES DISTRICT COURT

11                                   NORTHERN DISTRICT OF CALIFORNIA

12

13 INTEL CORPORATION and APPLE INC.,                     Case No. 3:19-cv-07651-EMC

14                     Plaintiffs,                       STIPULATION AND ORDER
                                                         CONTINUING CASE MANAGEMENT
15              v.                                       CONFERENCE

16 FORTRESS INVESTMENT GROUP LLC,
   FORTRESS CREDIT CO. LLC, UNILOC
17 2017 LLC, UNILOC USA, INC., UNILOC
   LUXEMBOURG S.A.R.L., VLSI
18 TECHNOLOGY LLC, INVT SPE LLC,
   INVENTERGY GLOBAL, INC., IXI IP, LLC,
19 and SEVEN NETWORKS, LLC,

20                     Defendants.

21

22              Pursuant to Civil Local Rule 7-12 and the Court’s Case Management Conference Order,
23 (Dkt. No. 52), plaintiffs Intel Corporation and Apple Inc. (collectively, “Plaintiffs”) and

24 defendants Fortress Investment Group LLC, Fortress Credit Co. LLC, Uniloc 2017 LLC, Uniloc

25 USA, Inc., Uniloc Luxembourg S.a.r.l., VLSI Technology LLC, Inventergy Global, Inc., INVT

26 SPE LLC, IXI IP, LLC, and Seven Networks, LLC (collectively, “Defendants”) hereby request

27 and stipulate, subject to Court approval, as follows:

28
                                                                        STIPULATION AND ORDER CONTINUING CASE
                                                                                      MANAGEMENT CONFERENCE
                                                                                         Case No. 3:19-cv-07651-EMC
     10870778                                        -1-
        Case 3:19-cv-07651-EMC Document 199 Filed 08/28/20 Page 2 of 4



 1              WHEREAS, during the June 18, 2020 hearing on Defendants’ Joint Motion to Dismiss and

 2 Strike, the Court set a further Case Management Conference for September 17, 2020 (Dkt. 181);

 3              WHEREAS, Plaintiffs subsequently filed an amended complaint on August 4, 2020 (Dkt.

 4 192);

 5              WHEREAS, pursuant to a Court-approved stipulation, Defendants’ responses to the

 6 amended complaint are due September 15, 2020, and if Defendants respond by way of motions,

 7 the Court has authorized an extended briefing schedule and set a hearing for December 17, 2020 at

 8 1:30 p.m. (Dkt. 196);

 9              WHEREAS, the parties hereby request and stipulate, subject to Court approval, that the

10 Further Case Management Conference in this matter be rescheduled from September 17, 2020 at

11 10:30 a.m. to December 17, 2020 at 1:30 p.m.;

12              WHEREAS, there is good cause for this request because the hearing on the potential

13 motions to dismiss and strike may inform several of the issues that may be addressed at the Case

14 Management Conference;

15              IT IS HEREBY STIPULATED AND AGREED by and between the parties, subject to

16 Court approval, that the Case Management Conference, currently set for September 17, 2020 at

17 10:30 a.m., shall be continued to December 17, 2020 at 1:30 p.m. Joint cmc report due December

18 10, 2020.

19 IT IS SO STIPULATED.

20 Dated: August 28, 2020                           Respectfully submitted,

21

22
      By: /s/ A. Matthew Ashley                         By: /s/ Mark D. Selwyn
23
         A. Matthew Ashley                                 Mark D. Selwyn (SBN 244180)
24       Counsel for Defendants                            mark.selwyn@wilmerhale.com
         FORTRESS INVESTMENT GROUP                         WILMER CUTLER PICKERING
25       LLC, FORTRESS CREDIT CO. LLC,                        HALE AND DORR LLP
         VLSI TECHNOLOGY LLC                               950 Page Mill Road
26                                                         Palo Alto, CA 94304
                                                           Telephone: +1 650 858 6000
27         /s/ Christopher A. Seidl                        Facsimile: +1 650 858 6100
           Christopher A. Seidl (pro hac vice)
28         CSeidl@RobinsKaplan.com                           William F. Lee (pro hac vice)
           ROBINS KAPLAN LLP                                 william.lee@wilmerhale.com
                                                                          STIPULATION AND ORDER CONTINUING CASE
                                                                                        MANAGEMENT CONFERENCE
     10870778                                          -2-                                 Case No. 3:19-cv-07651-EMC
        Case 3:19-cv-07651-EMC Document 199 Filed 08/28/20 Page 3 of 4



 1         800 LaSalle Avenue, Suite 2800              Joseph J. Mueller (pro hac vice)
           Minneapolis, MN 55402                       joseph.mueller@wilmerhale.com
 2         Telephone: 612 349 8468                     Timothy Syrett (pro hac vice)
           Facsimile: 612 339-4181                     timothy.syrett@wilmerhale.com
 3         Counsel for Defendants                      WILMER CUTLER PICKERING
           INVT SPE LLC                                  HALE AND DORR LLP
 4         INVENTERGY GLOBAL, INC.                     60 State Street
                                                       Boston, MA 02109
 5                                                     Telephone: +1 617 526 6000
           /s/ Jason D. Cassady                        Facsimile: +1 617 526 5000
 6         Jason D. Cassady (pro hac vice)
           jcassady@caldwellcc.com                     Leon B. Greenfield (pro hac vice)
 7         CALDWELL CASSADY & CURRY                    leon.greenfield@wilmerhale.com
           2121 N. Pearl Street, Suite 1200            Amanda L. Major (pro hac vice)
 8         Dallas, TX 75201                            amanda.major@wilmerhale.com
           Telephone: 214 888-4841                     WILMER CUTLER PICKERING
 9         Facsimile: 214-888-4849                       HALE AND DORR LLP
           Counsel for Defendant                       1875 Pennsylvania Avenue, N.W.
10         IXI IP, LLC                                 Washington, DC 20006
                                                       Telephone: +1 202 663 6000
11                                                     Facsimile: +1 202 663 6363
           /s/ James J. Foster
12         James J. Foster                             Attorneys for Plaintiffs
           jfoster@princelobel.com                     INTEL CORPORATION and APPLE INC.
13         PRINCE LOBEL TYE LLP
           One International Place, Suite 3700
14         Boston, MA 02110
           Telephone: 617 456-8022
15         Facsimile: 617 456-8100
           Counsel for Defendant
16         UNILOC 2017 LLC

17         /s/ Daniel. R. Shulman
           Daniel R. Shulman (pro hac vice)
18         dan@shulmanbuske.com
           SHULMAN & BUSKE PLLC
19         126 North Third Street, Suite 402
           Minneapolis, MN 55401
20         Telephone: 612 870 7410
           Counsel for Defendants
21         UNILOC LUXEMBOURG S.A.R.L.
           UNILOC USA, INC
22
           /s/ Dean C. Eyler
23         Dean C. Eyler (pro hac vice)
           dean.eyler@lathropgpm.com
24         LATHROP GPM LLP
           500 IDS Center
25         80 South 8th Street
           Minneapolis, MN 55402
26         Telephone: 612 632-3335
           Facsimile: 612 632-4000
27         Counsel for Defendants
           UNILOC LUXEMBOURG S.A.R.L.
28         UNILOC USA, INC

                                                                    STIPULATION AND ORDER CONTINUING CASE
                                                                                  MANAGEMENT CONFERENCE
     10870778                                    -3-                                 Case No. 3:19-cv-07651-EMC
        Case 3:19-cv-07651-EMC Document 199 Filed 08/28/20 Page 4 of 4



 1
           /s/ Samuel F. Baxter
 2         Samuel F. Baxter (pro hac vice)
           sbaxter@mckoolsmith.com
 3         John Briody (pro hac vice)
           jbriody@mckoolsmith.com
 4         MCKOOL SMITH
           104 East Houston, Suite 100
 5         Marshall, TX 75670
           Telephone: 903 923-9001
 6         Facsimile: 903 923-9099

 7         One Manhattan West
           395 9th Avenue, 50th Floor
 8         New York, NY 10001-8603
           Telephone: 212.402.9438
 9         Counsel for Defendant
           SEVEN NETWORKS, LLC
10

11

12

13                                                   ORDER
14              Pursuant to stipulation, IT IS SO ORDERED.
15

16 DATED: August 28, 2020                         ___________________________________
17                                                      The Honorable Edward M. Chen
                                                        United States District Judge
18

19

20

21

22

23

24

25

26

27

28

                                                                   STIPULATION AND ORDER CONTINUING CASE
                                                                                 MANAGEMENT CONFERENCE
     10870778                                       -4-                             Case No. 3:19-cv-07651-EMC
